UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4480


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LARRY BRANDON MOORE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Robert J. Conrad, Jr., District Judge. (3:17-cr-00144-RJC-DSC-1)


Submitted: April 18, 2019                                         Decided: April 22, 2019


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Brandon Moore, Appellant Pro Se. Amy Elizabeth Ray, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Larry Brandon Moore pled guilty pursuant to a plea agreement to two counts of

mailing threatening communications in violation of 18 U.S.C. § 876(c) (2012). The

district court sentenced him to 27 months in prison. He timely appealed.

       The Government filed a motion to dismiss the appeal on the basis of an appellate

waiver provision in Moore’s plea agreement. In the plea agreement, Moore agreed to

waive his right to challenge his conviction or sentence on any ground, except for appeals

based on ineffective assistance of counsel or prosecutorial misconduct. Moore also

explicitly reserved his right to appeal the district court’s denial of his motion to dismiss

the indictment.

       An appellate waiver is enforceable “if the record establishes that the waiver is

valid and that the issue being appealed is within the scope of the waiver.” United States

v. Thornsbury, 670 F.3d 532, 537 (4th Cir. 2012) (internal quotation marks omitted).

Because Moore’s appeal challenges the district court’s denial of his motion to dismiss the

indictment, we conclude that Moore’s appeal falls outside the scope of the appellate

waiver provision, and we deny the Government’s motion to dismiss the appeal.

       We grant Moore’s motion to file a pro se brief. In that brief, Moore argues that

the district court should have granted his motion to dismiss because 18 U.S.C. § 876(c) is

not a valid law—only prima facie evidence of law—and that Congress exceeded its

constitutional authority in enacting Title 18 of the United States Code. These arguments

are meritless. See U.S. Civil Serv. Comm’n v. Nat’l Ass’n of Letter Carriers AFL-CIO,

413 U.S. 548, 550 n.1 (1973) (noting that Title 18 has been enacted into positive law);

                                             2
United States v. Collins, 510 F.3d 697, 698 (7th Cir. 2007) (describing argument that

Title 18 of the United States Code is unconstitutional as “unbelievably frivolous” and

ordering attorney who made the argument to show cause why he should not be sanctioned

for professional misconduct).

      We therefore affirm the district court’s judgment.        We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3